                                               Case 2:20-cv-00696-JCM-EJY Document 30
                                                                                   31 Filed 10/30/20
                                                                                            11/02/20 Page 1 of 3
                                               


                                             -RKQ%UDJRQMH%DU1R                             
                                               -%UDJRQMH#OUUFFRP
                                             -XVWLQ+HQGHUVRQ%DU1R
                                               -+HQGHUVRQ#OUUFFRP
                                             /(:,652&$527+*(5%(5&+5,67,(//3
                                               +RZDUG+XJKHV3DUNZD\6XLWH
                                             /DV9HJDV19
                                               7HO 
                                             )D[ 
                                               
                                             Attorneys for Plaintiff Consolidated Electrical
                                               Distributors, Inc. d/b/a Sun Valley Electric Supply Co.
                                             
                                               
                                                                          81,7('67$7(6',675,&7&2857
                                                                                            
                                                                                    ',675,&72)1(9$'$
ϯϵϵϯ,ŽǁĂƌĚ,ƵŐŚĞƐWĂƌŬǁĂǇ͕^ƵŝƚĞϲϬϬ




                                         
                                               &RQVROLGDWHG(OHFWULFDO'LVWULEXWRUV,QFGED       &DVH1RFY-&0(-<
                                            6XQ9DOOH\(OHFWULF6XSSO\&RD'HODZDUH
                                               FRUSRUDWLRQ                                           
                                         
                                                                                                           67,38/$7,21$1'>352326('@
                                                                   3ODLQWLII                             25'(572',60,66$&7,21:,7+
>ĂƐsĞŐĂƐ͕Esϴϵϭϲϵ




                                         
                                                                                                           35(-8',&($672'()(1'$176
                                            Y                                                         &25$/$&$'(0<2)6&,(1&(/$6
                                                                                                           9(*$6'&%8,/',1**5283//&
                                            &RUDO$FDGHP\RI6FLHQFH/DV9HJDVD                      $1'75$9(/(56&$68$/7<$1'
                                               1HYDGDSXEOLFFKDUWHUVFKRRO'&%XLOGLQJ                  685(7<&203$1<2)$0(5,&$
                                            *URXS//&D1HYDGDOLPLWHGOLDELOLW\                      21/<
                                               FRPSDQ\3DUQHOO(OHFWULF//&D1HYDGD
                                         
                         




                                               OLPLWHGOLDELOLW\FRPSDQ\)RVWHU$OOHQ3DUQHOO
                                            DQLQGLYLGXDO-HQQLIHU3DUQHOODQLQGLYLGXDO
                                               2KLR&DVXDOW\,QVXUDQFH&RPSDQ\D1HZ
                                            +DPSVKLUHFRUSRUDWLRQ7UDYHOHUV&DVXDOW\DQG
                                               6XUHW\&RPSDQ\RI$PHULFDD&RQQHFWLFXW
                                            FRUSRUDWLRQLQFOXVLYH
                                                                'HIHQGDQWV
                                            
                                         
                                                                                            6WLSXODWLRQ
                                         
                                                        3XUVXDQWWR5XOH D  SODLQWLII&RQVROLGDWHG(OHFWULFDO'LVWULEXWRUV,QFGED6XQ
                                         
                                               9DOOH\(OHFWULF6XSSO\&RE\DQGWKURXJKLWVDWWRUQH\V/HZLV5RFD5RWKJHUEHU&KULVWLH//3
                                         
                                               DQGGHIHQGDQWV&RUDO$FDGHP\RI6FLHQFH/DV9HJDV'&%XLOGLQJ*URXS//&DQG7UDYHOHUV
                                         

                                         
                                               
                                               
                                                                                                                                                   

                                                   
                                               Case 2:20-cv-00696-JCM-EJY Document 30
                                                                                   31 Filed 10/30/20
                                                                                            11/02/20 Page 2 of 3
                                               


                                             &DVXDOW\DQG6XUHW\&RPSDQ\RI$PHULFDRQO\ WKH³'HIHQGDQWV´ E\DQGWKURXJKWKHLU
                                             DWWRUQH\V1RDK*$OOLVRQRIWKH$OOLVRQ/DZ)LUPKHUHE\VWLSXODWHDVIROORZV
                                                           7KHSDUWLHVKDYHHQWHUHGLQWRDVHSDUDWHVHWWOHPHQWDJUHHPHQWDQGVWLSXODWHWKDWDOOFODLPV
                                             DVVHUWHGE\6XQ9DOOH\DJDLQVWWKHGHVLJQDWHG'HIHQGDQWVDQGWKHVHGHIHQGDQWVRQO\LQWKHDERYH
                                             FDSWLRQHGPDWWHUDUHKHUHE\GLVPLVVHGZLWKSUHMXGLFHHDFKSDUW\WREHDULWVRZQUHVSHFWLYHDWWRUQH\
                                             IHHVDQGFRVWV
                                                           6267,38/$7('WKLVWKGD\RI2FWREHU
                                               
                                                      /(:,652&$527+*(5%(5                                      7+($//,621/$:),50
                                                        &+5,67,(//3                                               
                                                                                                                 
                                                                                                                   
ϯϵϵϯ,ŽǁĂƌĚ,ƵŐŚĞƐWĂƌŬǁĂǇ͕^ƵŝƚĞϲϬϬ




                                                                                                                
                                                        %\ /s/ John E. Bragonje                                    %\ /s/ Noah G. Allison
                                                       -RKQ(%UDJRQMH                                           1RDK*$OOLVRQ
                                                          6WDWH%DU1R                                         6WDWH%DU1R
                                                       +RZDUG+XJKHV3NZ\6XLWH                         7KH$OOLVRQ/DZ)LUP
                                                          /DV9HJDV19                                   (:DUP6SULQJV5RDG
>ĂƐsĞŐĂƐ͕Esϴϵϭϲϵ




                                                       7HO                                          /DV9HJDV19
                                                          MEUDJRQMH#OUUFFRP                                       
                                                                                                                Attorneys for Travelers Casualty and
                                                        Attorneys for Plaintiff Consolidated Electrical             Surety Co. of America, Coral Academy of
                                                     Distributors, Inc. d/b/a Sun Valley Electric                Science Las Vegas and DC Building
                                                        Supply Co.                                                 Group, LLC
                                                                                                                    
                                         
                         




                                               
                                                                                               25'(5
                                                          ,7,66225'(5('
                                                                                                                                       
                                                                                            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                               81,7('67$7(6',675,&7-8'*(
                                         
                                                                     
                                                                                                                November 2, 2020
                                                                                               'DWHG                                             
                                         
                                               
                                         
                                                                                                          
                                         
                                                             
                                            
                                               
                                         
                                               
                                               
                                                                                                                                                        

                                                   
                                               Case 2:20-cv-00696-JCM-EJY Document 30
                                                                                   31 Filed 10/30/20
                                                                                            11/02/20 Page 3 of 3
                                               


                                                                                &(57,),&$7(2)6(59,&(
                                                       3XUVXDQWWR)HG5&LY3 E ,KHUHE\FHUWLI\WKDWRQWKLVGDWH,FDXVHGWKHIRUHJRLQJ
                                             “STIPULATION AND [PROPOSED] ORDER TO DISMISS ACTION WITH PREJUDICE AS
                                             TO DEFENDANTS CORAL ACADEMY OF SCIENCE LAS VEGAS, DC BUILDING GROUP
                                             LLC, AND TRAVELERS CASUALTY AND SURETY COMPANY OF AMERICA ONLY” WREH
                                             ILOHG DQG VHUYHG HOHFWURQLFDOO\ ZLWK WKH &OHUN RI WKH &RXUW YLD WKH &RXUW¶V &0(&) HOHFWURQLF
                                             VHUYLFHV\VWHPXSRQRQDOOLQWHUHVWHGSDUWLHVRIUHFRUG
                                                       
                                                         'DYLG5-RKQVRQ
                                                       /DZ2IILFHVRI'DYLG5-RKQVRQ3//&
                                                         6SDQLVK5LGJH$YH
ϯϵϵϯ,ŽǁĂƌĚ,ƵŐŚĞƐWĂƌŬǁĂǇ͕^ƵŝƚĞϲϬϬ




                                         
                                                         /DV9HJDV19
                                                      Attorney for Ohio Casualty Insurance Company
                                                         
                                                      -HQQLIHU3DUQHOODND-HQQLIHU+HUVK
                                                         Pro Se
>ĂƐsĞŐĂƐ͕Esϴϵϭϲϵ




                                         
                                                         &KDVH6WUHHW
                                                      1RUWK+LOOV&$
                                                         
                                                      1RDK*$OOLVRQ
                                                         7KH$OOLVRQ/DZ)LUP
                                                      (:DUP6SULQJV5RDG
                                                         /DV9HJDV19
                                         
                         




                                                         Attorneys for Travelers Casualty and Surety Co. of America,
                                                      Coral Academy of Science Las Vegas and DC Building Group, LLC
                                                         
                                                      
                                               
                                                     
                                                        'DWHGWKLVWKGD\RI2FWREHU
                                         
                                                        
                                                     
                                                                                   /s/ Luz Horvath                                
                                                                                $QHPSOR\HHRI/HZLV5RFD5RWKJHUEHU&KULVWLH//3
                                                      

                                         
                                               
                                            
                                         

                                         
                                               
                                               
                                                                                                                                                    

                                                   
